DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claim(s) 1-22, drawn to an ammunition cartridge 
Group 2, claims 23-28, drawn to a method of producing an ammunition cartridge comprising a rigid casing a projectile, a propellant charge and an ignition device.
Group 3, claims 29 and 30, drawn to Tool mechanism for forming a rigid casing of an ammunition cartridge, the casing comprising a base and a tubular sleeve, comprising a tool insert assembly having a portion with a shape corresponding to an internal shape of the cartridge casing, the tool insert assembly formed of at least two parts including a shaping insert and a support pin that slidably inserts into a central passage of the shaping insert, the shaping insert comprising a radially compressible body portion that allows the shaping insert to move elastically radially inwardly when the support pin is removed.
Group 4, claim 31, drawn to a tool mechanism for forming a rigid casing of an ammunition cartridge, the casing comprising a base and a tubular sleeve, the tool mechanism configured to form longitudinal grooves in the tubular sleeve to increasing buckling resistance.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group 1 and 2 lack unity of invention because the groups do not share the same or corresponding technical feature.
Group 1 and 3 lack unity of invention because the groups do not share the same or corresponding technical feature.
Group 1 and 4 lack unity of invention because the groups do not share the same or corresponding technical feature.
Group 2 and 3 lack unity of invention because the groups do not share the same or corresponding technical feature.
Group 2 and 4 lack unity of invention because the groups do not share the same or corresponding technical feature.
Group 3 and 4 lack unity of invention because the groups do not share the same or corresponding technical feature.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA E FREEMAN whose telephone number is (303)297-4269.  The examiner can normally be reached on 9AM - 5PM MST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641